BARKETT, Judge.
We reverse that portion of the final judgment awarding prejudgment interest in the amount of $10,579.55.
Prejudgment interest can only be added to a damage award if those damages were liquidated. Gelfand v. Mortgage Investors of Washington, 453 So.2d 897, 900 (Fla. 4th DCA 1984); Adler v. Seligman of Florida, Inc., 438 So.2d 1063, 1067 (Fla. 4th DCA 1983); Bryan & Sons Corp. v. Klefstad, *470265 So.2d 382, 385 (Fla. 4th DCA 1972). If damages are unliquidated, as is the case here, interest can accrue only from the time of the judgment. See Gelfand, 453 So.2d at 900.
The remainder of the final judgment is affirmed. We remand this matter for a modification of the final judgment for the deletion of the prejudgment interest awarded in accordance herewith.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
LETTS and HERSEY, JJ., concur.